Case 1:17-cr-00027-JPJ-PMS Document 171 Filed 05/01/19 Page 1 of 1 Pageid#: 572




                      To Court and Counsel,
                                                           CLERK'S OFFICE U,s. DISTRICT COURT
                                                                    ATM INGDON,VA
                                                                        FILED
 ln the m atterregarding
                                                                     MAt 21 2212
 JOELADAM S SM ITHERS                                              JULI
                                                                      A C.       ,C R
                                                                   8Y:
 CASE NO :1:17-CR-00027
                                                                             W
 Iw ish thisto be m ade part ofthe officialrecord.
 Ido nottrust m y attorney to decide w hetheror not Ishould testify,to prepare m e
 to testify,orto know the case w ellenough to decide that it is unnecessary form e
 to testify.Underthe circum stances,by the factofm y counsel's ineffectiveness,I
 am denied m y Sixth Am endm ent right and do notknow w hetherto w aive orto
 exercise m y Fifth Am endm ent right.


 Ihave com e to this determ ination on m y ow n.


 Signed:


                                            G
                           *




 (JoeIAdamsSm ither



 Dated:


                       N . l A o ?V
